Citation Nr: 0422079	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  98-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected postoperative residuals of a bilateral laparoscopic 
inguinal hernia repair with chronic pain syndrome, 
ilioinguinal nerve.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty with the United States 
Army from November 18, 1985 to April 16, 1986, served a 
period of active duty for training (ACDUTRA) with the 
Mississippi Army National Guard from April 24, 1992 through 
May 10, 1992, and had additional service with the Mississippi 
Army National Guard under the provisions of 10 U.S.C.A. 
§ 1208 totaling 10 years, 11 months, and 15 days.  He was 
granted a physical disability separation from the Mississippi 
Army National Guard on July 18, 1996, with severance pay. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That decision granted service 
connection for postoperative residuals of a laparoscopic left 
inguinal hernia repair with chronic pain syndrome, 
ilioinguinal nerve, initially evaluated as noncompensably 
disabling, effective February 14, 1997; and granted service 
connection for postoperative residuals of a laparoscopic 
right inguinal hernia repair with chronic pain syndrome, 
ilioinguinal nerve, initially evaluated as noncompensably 
disabling, effective February 14, 1997.  

The record shows that at his hearing held in February 2002 
the claimant elected to withdraw claims for service 
connection for hypertension, for a history of allergies, for 
asthma, and for a varicocele, leaving only the issue of 
entitlement to a rating in excess of 10 percent for service-
connected postoperative residuals of a bilateral laparoscopic 
inguinal hernia repair with chronic pain syndrome, 
ilioinguinal nerve, in appellate status [Transcript, page 2].  
The Board will accordingly limit its consideration herein to 
that single issue.  

During the pendency of this appeal, a rating decision of 
April 1999 granted service connection for degenerative disc 
disease, L5-S1, evaluated as 10 percent disabling, effective 
February 13, 1997, constituting a complete grant with respect 
to that issue, and granted an increased initial rating of 10 
percent for his service-connected postoperative residuals of 
a laparoscopic bilateral inguinal hernia repair with chronic 
pain syndrome, ilioinguinal nerve.  That decision continued 
the denial of the remaining service connection and increased 
rating issues.  The claimant and his representative were 
notified of those decisions and of his right to appeal by RO 
letter of April 15, 1999, with a copy of that rating 
decision.  Applicable law mandates that when a veteran seeks 
an original or increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran has not withdrawn his appeal as to the issue of 
an increased initial rating for his service-connected 
postoperative residuals of a laparoscopic bilateral inguinal 
hernia repair with chronic pain syndrome, ilioinguinal nerve, 
and the claim therefore remains before the Board for review.  

Following the receipt of additional evidence, the claimant 
and his representative were provided Supplemental Statements 
of the Case in April 1999, in September 1999, in May 2001, 
and in November 2001 addressing the remaining service 
connection and increased rating issues on appeal.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000.  
Except for the amendment to 38 CFR § 3.156(a), the second 
sentence of 38 CFR § 3.159(c), and 38 CFR § 3.159(c)(4)(iii), 
effective August 29, 2001, governing reopening of previously 
and finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address a reopened claim, the revised 
regulations pertaining to reopened claims are applicable to 
this appeal.  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (August. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."  To comply with the aforementioned VCAA requirements, 
the RO must satisfy the following four requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2000) and 38 C.F.R. 
§ 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2000) and 38 C.F.R. § 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 (West 2000) and 38 C.F.R. § 3.159(b)(1) 
(2003).  

Finally, the RO must request that the claimant of the 
information provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 (West 
2000) and 38 C.F.R. § 3.159(b)(1) (2003).  

The record shows that the claimant and his representative 
were informed of the provisions of the VCAA by the RO letter 
of February 22, 2001, which informed him of VA's duty to 
notify him of the information and evidence necessary to 
substantiate his service connection and increased rating 
claims and to assist him in obtaining all such evidence.  
That RO letter informed the claimant and his representative 
what the evidence must show to establish entitlement to the 
issues on appeal, as well as what needed evidence was not 
already of record.  That letter also notified the claimant 
and his representative of VA's duty to assist him by 
obtaining all evidence in the custody of military authorities 
or maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that letter informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  That RO 
letter also informed the claimant and his representative 
which part of the needed evidence would be obtained by the RO 
and which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (requiring VA to notify the claimant of what 
evidence he or she was required to provide and what evidence 
the VA would attempt to obtain).  That letter also asked the 
claimant to submit any information or evidence in his 
possession which was relevant to the issues on appeal.  

The record shows that the claimant and his representative 
were again informed of the provisions of the VCAA by RO 
letter of May 1, 2001, which informed him of VA's duty to 
notify him of the information and evidence necessary to 
substantiate his service connection and increased rating 
claims and to assist him in obtaining all such evidence.  
That letter informed the claimant and his representative what 
the evidence must show to establish entitlement to the issues 
on appeal, as well as what needed evidence was not already of 
record.  That letter also notified the claimant and his 
representative of VA's duty to assist him by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that letter informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  That letter 
also asked the claimant to submit any information or evidence 
in his possession which was relevant to the issues on appeal.  

The record further shows that in an RO follow-up letter to 
the claimant and his representative, dated May 17, 2001, he 
was provided medical record release authorization forms (VA 
Forms 21-4142), and asked to complete and submit those 
documents providing the names, addresses and treatment dates 
for all private physicians or medical facilities where he had 
received treatment for any of the disabilities at issue.  In 
other RO follow-up letters, dated August 31, 2001, September 
12, 2001, and September 13, 2001, the claimant was provided a 
medical record release authorization form (VA Forms 21-4142), 
and asked to complete and submit that document providing the 
names, addresses and treatment dates for the private 
pulmonologist from whom he had obtained treatment.  He was 
informed in those letters that he was responsible for the 
submission of those records.

The claimant and his representative were also provided a 
Supplemental Statement of the Case on April 1, 2004, which 
informed them of the issues on appeal, the additional 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations pertaining to service 
connection and increased rating issues, the decisions 
reached, and the reasons and bases for those decisions.  That 
Supplemental Statement of the Case also notified the claimant 
and his representative of VA's duty to assist them by 
obtaining all evidence in the custody of military authorities 
or maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
That Supplemental Statement of the Case also asked the 
claimant to submit any information or evidence in his 
possession which was relevant to the issues on appeal.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  That 
Supplemental Statement of the Case also informed the claimant 
and his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records from his periods of active duty, active duty 
for training and Mississippi Army National Guard service, as 
well as all private or VA medical evidence identified by the 
claimant.  He has been afforded multiple VA medical 
examinations in connection with his claims in March 1997, in 
May 2001, and in January 2003.  The claimant has been 
afforded a personal hearing in September 1998 before an RO 
Hearing Officer, and a hearing in February 2002 before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claims.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's August 2003 remand and the record 
on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service connected postoperative residuals 
of a bilateral laparoscopic inguinal hernia repair with 
chronic pain syndrome, ilioinguinal nerve, are currently 
manifested by subjective complaints of pain, without any 
significant motor loss, cutaneous hypalgia, numbness, 
weakness or sensory changes; no urinary frequency, nocturia, 
hesitancy, weak stream, dysuria, incontinence or hematuria, 
sexual dysfunction, or bladder distension, a soft and 
nontender abdomen, full and equal strength in the lower 
extremities, intact and symmetrical deep tendon reflexes, no 
Babinski's sign, intact sensation for the primary modalities, 
intact sensation to light touch and pinprick over the lower 
part of the abdomen, inner portions of the thigh and pubic 
region, and no neurologic dysfunction to explain his 
complaints.  

3.  The claimant's service connected postoperative residuals 
of a bilateral laparoscopic inguinal hernia repair with 
chronic pain syndrome, ilioinguinal nerve, does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for service 
connected postoperative residuals of a bilateral laparoscopic 
inguinal hernia repair with chronic pain syndrome, 
ilioinguinal nerve, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2000);  38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, 
§§ 4.124a, Diagnostic Codes 7338-8730 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The RO has obtained the claimant's service medical records 
for his period of active service from November 1985 to April 
1986, including his service entrance examination in August 
1985, as well as his service medical records from his period 
of active duty for training during the period from April 24, 
1992 to May 10, 1992, and service medical records from his 
period of Mississippi Army National Guard service, dated from 
April 5, 1987 to August 5, 1991, and from May 11, 1992 to 
July 1996.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in February 
1997, sought service connection for conditions which he 
identified as pulled groin muscles.  His service medical 
records include a July 1992 statement that during annual 
training in Honduras on May 2, he was helping unload kitchen 
supplies and sustained what he thought was pulled muscle.  He 
saw the medics and was told to report for an evaluation upon 
return to their home station.  He was subsequently evaluated 
a Keesler Air Force Base and it was determined that he had 
bilateral hernias ands needed surgery.  After undergoing a 
transabdominal laparoscopic bilateral hernia repair on June 
8, 1992 at Keesler Air Force Base, he was noted to have 
bilateral chronic testicular and inguinal pain and was 
referred for evaluation.  Medical Evaluation Board 
proceedings, held in April 1996, show that the veteran had 
onset of symptoms of groin pain on May 2, 1992, after heavy 
lifting, while entitled to base pay, and that such condition 
did not exist prior to service entry.  He continued to be 
hampered by chronic bilateral inguinal pain, while 
cryotherapy was unavailing, and he was referred to a Physical 
Evaluation Board for determination of fitness for duty.  

He was found on examination in April 1996 to have bilateral 
tenderness in the groin region, with no palpable hernias, and 
was neurologically intact, with pulses of 2+ throughout his 
lower extremities, and no cyanosis or edema.  Following that 
surgery, he was noted to have persistent and incapacitating 
pain refractory to 800 mgs. of Motrin, and the impression was 
persistent postoperative pain.  A pain management 
anesthiologist was consulted for a possible ilioinguinal 
nerve block.  The claimant continued to complain of pain 
along both sides of his groin, similar to a muscle pull that 
is worse with exercise, resulting in an aching and burning 
sensation.  Examination in August 1992 revealed persistent 
groin pain following bilateral laparoscopic hernia repair, 
with postoperative abdominal wall tenderness, with no 
evidence of recurrence.  The plan was a nerve block and 
trigger point block, bilaterally.  

The claimant related that he was unable to have any pressure 
on that area or to perform any abdominal straining because of 
pain radiating into his testicles; that he has had to limit 
his activities postoperatively, and sometimes is unable to 
drive a vehicle with a clutch, and that he underwent 
cryotherapy for nerve ablation with only temporary relief of 
his symptoms.  He failed his annual physical fitness test and 
was determined to be unable to perform his job adequately.  
His service administrative records show that on August 13, 
1996, the claimant was awarded a physical disability 
separation from the Army Reserve while retaining his 
enlistment status with the Mississippi Army National Guard, 
with severance pay, and was credited with 2 years, 3 months, 
and 3 days of active service, as well as 10 years, 11 months, 
and 15 days of service with the Mississippi Army National 
Guard.   

A report of VA systemic examination, conducted in March 1997, 
cited the claimant's history of sustaining a groin injury and 
subsequently undergoing a transabdominal laparoscopic hernia 
repair on June 18, 1992, with constant, ongoing postoperative 
testicular and groin pain since two weeks post hernia repair,  
worsened by activity.  He had undergone cryotherapy x 2 and 
nerve block, and had been told that he has neuromas and nerve 
entrapment.  Examination revealed well-healed laparoscopic 
hernia repair scars with no recurrence of hernia or trigger 
points.  X-ray examinations of his chest were normal,

A report of VA genitourinary examination, conducted in March 
1997, repeated the claimant's history of sustaining a lifting 
injury in May 1992 during active duty for training; that he 
and underwent bilateral laparoscopic inguinal hernia repairs 
at Keesler Air Force Base, with continuous pain and 
discomfort since he awakened, not positional in nature, but 
worsened by lifting, straining or exertion.  He was sent 
twice to San Antonio for cryosurgery, most recently in 1995, 
which did not provide relief.  He stated that he had been 
told that by a urologist that his pain was due to bilateral 
varicoceles.  Examination revealed that his abdomen was soft 
and tender, with no masses, while his genitalia were normal 
adult male.  He was noted to have what appeared to be a very 
mild varicocele, particularly on the left with some 
thickening of the cord but not the usual overt masses that 
can sometimes be seen.  There was no evidence of recurrent 
hernias, rectal exam was normal in all respects, and his 
prostate was normal in size, shape and consistency, with no 
masses.  The impression was postoperative groin pain 
following laparoscopic herniorraphy; and mild varicocele.

A report of VA spine examination, conducted in March 1997, 
noted that the claimant related that he had injured his lower 
back when he and other soldiers picked up a 600-pound heater; 
that he experienced pain radiating down the right extremity 
to his ankle; that he continued to have episodes of back pain 
radiating into the right lower extremity, with tingling, 
aggravated by climbing stairs, bending or excessive activity 
such as mowing the lawn.  Examination disclosed that the 
claimant was well-developed, and well-nourished; that he had 
a normal gait and stood erect with a level pelvis and no 
scoliosis.  A normal range of motion was described in the 
lumbar spine, with forward flexion to 55 degrees, extension 
to 20 degrees, and lateral bending to 20 degrees, 
bilaterally.  Straight leg raising caused low back pain at 75 
degrees and was limited on the left by hamstring tightness, 
which the examiner noted was a negative test result.  Some 
tenderness was found at the spinous process of L5.  
Examination of the hips revealed no tenderness over either 
greater trochanter, and no pain with rotation of either hip.  
Neurologic examination showed that deep tendon reflexes were 
equal and active in the knee and ankles, bilaterally.  He 
could walk on heels and toes without difficulty, squat and 
rise from the squatting position without assistance, while no 
motor weakness or loss of sensation in the lower extremities 
was noted on examination, and there was no evidence of 
atrophy.  X-rays revealed degenerative disc disease at L5-S1.

A report of VA neurological examination, conducted in March 
1997, cited the claimant's report that he was discharged from 
active duty last summer presumably for problems with his 
physical status after undergoing bilateral laparoscopic 
hernia repairs  while on active duty.  Subsequent to the 
operative procedures, he developed a chronic, constant pain 
in both lower quadrants, radiating into both testicle, and 
aggravated by certain types of body positions such as sitting 
in a car for extended periods.  He related that he had seen 
numerous specialists, none of which could offer any relief, 
and that he was discharged from service because of his pain.  
The claimant stated that he had localized low back pain which 
may radiate down the posterior lateral aspect of his right 
leg into his foot, with occasional numbness but no bowel 
symptoms.  His abdomen showed the appropriate surgical scars, 
and he was mildly tender to palpation to both lower 
quadrants.  His  gait, station and Romberg were normal, 
straight leg raising was normal at 90 degrees, bilaterally, 
while the lower extremities appeared symmetrical, and muscle 
strength and tone were normal throughout.  Sensory 
examination was unremarkable in the lower extremities, 
bilaterally, without deficits, and deep tendon reflexes were 
2+ in both knees and both ankles.  The neurologic examiner 
sta5ted that from a neurological standpoint, the claimant has 
minor nerve root irritation symptoms in his right lumbosacral 
region with some radiation pain and occasional paresthesias 
in the right lower extremity but no neurologic abnormalities, 
and he has a postoperative pain syndrome in his lower 
abdomen.

A VA general medical examination, conducted in March 1997, 
noted that the veteran was claiming service connection for 
bilateral groin pain following a transabdominal laparoscopic 
hernia repair and history of low back strain.  Physical 
examination was negative for any abnormalities, except that 
his abdomen was mildly tender from the umbilicus down that he 
relates to his surgery, with no organomegaly or masses, while 
bowel sounds were normoactive and there was no CVA or 
suprapublic tenderness.  The claimant further complained of 
intermittent itching and burning of his right leg, worsened 
by twisting, bending or lifting.  Cranial nerves II through 
XII were intact, and there were no motor, sensory, or reflex 
deficits.  The diagnoses were history of allergies, history 
consistent with exercise-induced asthma, and hypertension.  

A rating decision of May 1997 granted service connection for 
postoperative residuals of a laparoscopic left inguinal 
hernia repair with chronic pain syndrome, ilioinguinal nerve, 
initially evaluated as noncompensably disabling, effective 
February 14, 1997; and granted service connection for 
postoperative residuals of a laparoscopic right inguinal 
hernia repair with chronic pain syndrome, ilioinguinal nerve, 
initially evaluated as noncompensably disabling, effective 
February 14, 1997.  The claimant was notified of those 
decisions and of his right to appeal by RO letter of June 2, 
1997, with a copy of that rating decision, and submitted a 
timely Notice of Disagreement with the rating evaluations 
assigned.  He was provided a Statement of the Case addressing 
the increased rating issues.  He appeared and offered 
testimony in support of his claims at a September 1998 
hearing held before an RO Hearing Officer.  

The record shows that the initial noncompensable ratings 
assigned for the claimant's service-connected postoperative 
residuals of a laparoscopic left and right inguinal hernia 
repair with chronic pain syndrome, ilioinguinal nerve, was 
based upon service medical records from his period of active 
duty for training from April 24 through May 10, 1992, showing 
that he began to experience symptoms of groin pain while 
unloading a truck during his annual training in 1992, and 
that he underwent a transabdominal laparoscopic bilateral 
herniorraphy at Keesler Air Force Base.  Following that 
surgery, he continued to complain of pain along both sides of 
his groin, similar to a muscle pull that is worse with 
exercise, resulting in an aching and burning sensation.  He 
related that he was unable to have any pressure on that area 
or to perform any abdominal straining because of pain 
radiating into his testicles; that he has had to limit his 
activities postoperatively, and sometimes is unable to drive 
a vehicle with a clutch, and that he underwent cryotherapy 
for nerve ablation with only temporary relief of his symptoms 
of laparoscopic hernia repair for a left inguinal hernia, 
initially evaluated as noncompensably disabling.  

At his September 1998 hearing held before an RO Hearing 
Officer, the claimant testified regarding the issues on 
appeal, including a detailed description of how he incurred 
his back and hernia injuries and the disabling manifestations 
of his low back disability and his service-connected 
postoperative residuals of a bilateral laparoscopic inguinal 
hernia repair with chronic pain syndrome, ilioinguinal nerve.  
A transcript of the testimony is of record.  

A July 1994 letter from Dr. Morris, a private urologist, 
stated that the claimant offered a history of an inservice 
herniorraphy with painful scrotum and groin areas 
postoperatively.  Examination disclosed that the testes were 
normal to palpation, with no evidence of neoplasm or 
epidymitis, but a highly audible varicocele was noted on the 
left side, and a less audible varicocele on the right side.  
The reporting private urologist suggested that a lapar0scopic 
repair of the varicoceles might be a more effective way of 
repairing those conditions that through an inguinal incision.  

The claimant submitted duplicate copies of service medical 
records, dated in April 1989, as well as records from Dr. 
Paluzzi.  He also submitted articles regarding pain from 
"Guides to Evaluation of Permanent Impairment", and a 
"synopsis" of his injury in Honduras in May 1992 and 
subsequent symptoms and treatment.  The claimant submitted 
lay statements from family members, long-time associates, co-
workers, and former service comrades who attested to his good 
physical condition in his younger days prior to his injuries 
and surgery, and noted the pain, discomfort, and limitation 
of activities he currently experiences.  

During the pendency of this appeal, a rating decision of 
April 1999 granted service connection for degenerative disc 
disease, L5-S1, evaluated as 10 percent disabling, effective 
February 13, 1997, constituting a complete grant with respect 
to that issue, and granted an increased initial rating of 10 
percent for his service-connected postoperative residuals of 
a laparoscopic bilateral inguinal hernia repair with chronic 
pain syndrome, ilioinguinal nerve.  He and his representative 
were notified of those actions, and provided a Supplemental 
Statement of the Case.  

VA outpatient treatment records from the VAMC, Jackson, dated 
from February to June 1999, included a CT scan of the 
claimant's abdomen which was essentially normal and 
unremarkable except for a low density mass at the mid- to 
lower pole on the left kidney.  The claimant and his 
representative were provided another Supplemental Statement 
of the Case in September 1999.  The claimant and his 
representative were notified of the provisions of the VCAA by 
RO letters of February 22 and February 25, 2001, and again by 
RO letter of May 1, 2001.  

Another Supplemental Statement of the Case was provided the 
claimant and his representative in May 2001.  

VA outpatient treatment records from the VAMC, Jackson, dated 
from May to July 2001, reported physical findings, 
medications and immunizations, and included data from the 
pulmonary clinic.

Private treatment records from Dr. Steven Stogner of the 
Hattiesburg Clinic, dated from March to June 2001, show that 
the claimant was seen for pulmonary symptoms.  

Another Supplemental Statement of the Case was provided the 
claimant and his representative in November 2001.  

A hearing was held at the RO in February 2002 before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  The claimant testified that he wanted to 
withdraw his appeal as to the issues of service connection 
for hypertension, for allergies, for asthma, and for a 
varicocele, leaving the single issue of a rating in excess of 
10 percent for service-connected postoperative residuals of a 
bilateral laparoscopic inguinal hernia repair with chronic 
pain syndrome, ilioinguinal nerve.  The claimant testified 
that he experiences pain on both sides of his abdomen, worse 
on the left, radiating down into his testicles when he is 
sitting or standing, but denied that he was currently 
receiving any pain medication.  He related that his pain was 
worse when climbing stairs or straining himself, but was 
always there, and that he experiences tenderness to touch or 
pressure, but no numbness or loss of sensation and no 
recurrence of hernia.  The claimant's spouse added her 
supportive testimony.  A transcript of the testimony is of 
record.  

A report of VA genitourinary examination, conducted in 
January 2003, noted the examiner's review of the claims 
folder, and cited a history recounted by the claimant of 
experiencing bilateral groin pain after lifting a heavy 
object during his annual training in Honduras, subsequently 
diagnosed as bilateral inguinal hernias, and of undergoing 
bilateral laparoscopic hernia repairs at Keesler Air Force 
Base Medical Center in June 1992, with constant postoperative 
groin pain, worse on the left.  The claimant stated that his 
pain is aggravated by climbing, lifting, and standing; that 
he has been seen by various physicians and told that he 
probably has ilioinguinal nerve entrapment; and that he has 
undergone cryosurgical treatments on two occasions at Wilford 
Hall Medical Center as well as injections of local 
anesthetic, none of which provided any relief.  He reported 
no recurrence of his hernia, and indicated that he was seen 
by a private urologist in July 1994, who indicated that the 
claimant has two varicoceles.  A VA urological examination 
was conducted in March 1997, at which time his external 
genitalia were reported to be normal, and a small varicocele 
was noted on the left with some thickening of the left 
spermatic cord but no other abnormalities.  The claimant 
denied any urinary frequency, nocturia, hesitancy, weak 
stream, dysuria, incontinence or hematuria, and no sexual 
dysfunction, although such aggravates his groin and testes 
pain.  Examination revealed that his abdomen was soft and 
nontender, the bladder was not distended, two small 
laparoscopic incisional scars were apparent, although no 
hernia could be demonstrated over either, while his penis was 
normal, and a small varicocele was noted on the left side, 
with no other abnormalities.  The claimant complained of 
tenderness on palpation of the spermatic cords.  A scrotal 
ultrasound demonstrated normal testicles, bilaterally, while 
there were small bilateral varicoceles, a small left 
hydrocele, and a small epidermal cyst.  An ultrasound of the 
pelvis was normal.  The clinical impression was history of 
bilateral inguinal hernia repair; bilateral orchalgia, 
possibly due to ilioinguinal nerve injury at the time of 
hernia repair; bilateral small varicoceles, a small left 
hydrocele, a small renal cyst, and a small epidermal cyst.  
The examiner stated that the claimant currently does not have 
any demonstrable inguinal hernia.  As to the question of 
injury to the ilioinguinal nerve at the time of his hernia 
repair, the examiner noted that  the claimant had undergone 
injections of local anesthetic to the ilioinguinal nerves as 
well as cryosurgical treatments, and reports that they have 
not resolved the pain.  He further noted that although the 
claimant has two small varicoceles, in his opinion, those are 
not in any way related to or his previous hernia repairs.  

A report of VA general medical examination, conducted in 
January 2003, noted the examiner's review of the claims 
folder, and cited a history recounted by the claimant of 
experiencing chronic bilateral groin pain, with localized 
discomfort and pain in that area, since his bilateral 
laparoscopic hernia surgery in 1992, worse with prolonged 
standing, bending and straining, but no recurrence of hernia.  
Examination revealed a normal posture and gait, normal skin 
with no scars or other skin lesions, and no scars of his 
laparoscopic inguinal surgery.  His abdomen was soft, but 
there was mild discomfort on palpation in his mid-inguinal 
area, bilaterally.  There was no local pain, redness or 
recurrence of hernia.  Laboratory tests were within normal 
limits.  The diagnosis was status post bilateral inguinal 
hernia repair with local inguinal discomfort since surgery, 
with no evidence of recurrence of his hernia or other 
residuals from the past surgery; and history of varicocele 
and testicular pain (See genitourinary examination.).

A report of VA neurological examination, conducted in January 
2003, noted the examiner's review of the claims folder prior 
to the examination, and cited a history recounted by the 
claimant of experiencing chronic bilateral groin pain, with 
localized discomfort and pain in that area, since his 
bilateral laparoscopic hernia surgery in 1992.  The examiner 
called attention to the fact that the claimant had undergone 
an uncomplicated bilateral hernia repair with no complaints 
of numbness at the time of the surgery, and his ongoing 
complaints being referable to pain.  His primary complaint 
was chronic pain associated with the feeling that the abdomen 
in the area of the mesh repair had been bruised, and he 
alleged that the region is tender, but denied any weakness or 
sensory changes.  He related that he had undergone attempted 
pain relief with cryosurgery and localized anesthesia, as 
well as a pain management course and use of a TENS unit, 
without relief.  Examination disclosed that the strength and 
tome in both of the claimant's lower extremities was full and 
equal; that deep tendon reflexes are intact and symmetrical; 
that no Babinski's sign was present; that sensory examination 
for primary modalities was intact; that the sensation to 
light touch and pinprick is intact over the lower part of the 
abdomen, inner portions of the thigh and pubic region.  The 
examining neurologist states that the ilioinguinal nerve is a 
branch of the lumbar plexus which transmits cutaneous 
sensation from the upper portion of the thigh, pubic region, 
and external genitalia.  It does have some minor motor 
function giving off branches of the internal and external 
oblique muscles and transversalis, but lesions of this nerve 
generally do not produce any significant motor loss and only 
minimal cutaneous hypalgia which, in the examiner's opinion, 
the claimant did not demonstrate.  The examiner stated that 
neither does the type of pain that the claimant describes 
sound particularly neuritic in origin, and it as his medical 
opinion that there were no neurologic dysfunction to explain 
his complaints.  Specifically, the distribution of the 
ilioinguinal nerve is not in the area where his pain 
complaints are most prominent.  

A request for treatment records of the claimant from Dr. 
Bagnato received a response that Dr. Bagnato only saw the 
claimant for a second opinion and advised a urological 
consult.  

As noted in the Introduction section, above, this case was 
before the Board in August 2003 and was remanded to the RO 
pursuant to the decision of the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 
1, 2003) which invalidated 38 C.F.R. § 19.9(a)(2).  That 
remand order instructed the RO to review the entire record 
and, if any benefit sought on appeal remained denied, to 
provide a Supplemental Statement of the Case addressing such 
issues and to afford the claimant and opportunity to respond 
thereto.  The case was then to be returned to the Board for 
appellate consideration.  The actions requested on remand 
have been satisfactorily completed and another Supplemental 
Statement of the Case was provided the claimant and his 
representative on April 7, 2004 addressing the remaining 
increased rating issue on appeal.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in 


which not only the functions affected, but the anatomical 
localization and symptomatology are closely related.  
38 C.F.R. Part 4, § 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. See 38 C.F.R. § 4.14;  Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

The claimant's service connected postoperative residuals of a 
bilateral laparoscopic inguinal hernia repair with chronic 
pain syndrome, ilioinguinal nerve, is evaluated under 
38 C.F.R. Part 4, § 4.124a, Diagnostic Codes 7338-8730 
(2003).  Diagnostic Code 7338 provides evaluations for 
inguinal hernia, ranging from 0 percent for small, reducible 
hernias, or without true protrusion, to 60 percent for large, 
postoperative, recurrent hernias, not well-supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  In the instant appeal, the medical 
evidence is undisputed that the veteran currently has no 
hernia of any description, and that none had recurred since 
his bilateral laparoscopic hernia repairs in June 1992.  
Thus, the Board finds that no more than a noncompensable 
rating is warranted under that diagnostic code.  




38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8730 provides 
evaluations for paralysis of the ilioinguinal nerve, with a 
10 percent rating warranted for severe to complete paralysis, 
and a noncompensable rating for assignment where paralysis of 
the ilioinguinal nerve is mild or incomplete.  In the instant 
appeal, the claimant has been assigned a 10 percent 
evaluation for his service-connected postoperative residuals 
of a bilateral laparoscopic inguinal hernia repair with 
chronic pain syndrome, ilioinguinal nerve, the highest 
evaluation provided under that diagnostic code.  

Based upon the medical evidence of record, the Board finds 
that the claimant's service connected postoperative residuals 
of a bilateral laparoscopic inguinal hernia repair with 
chronic pain syndrome, ilioinguinal nerve, are currently 
manifested by subjective complaints of pain, without any 
significant motor loss, cutaneous hypalgia, numbness, 
weakness or sensory changes; no urinary frequency, nocturia, 
hesitancy, weak stream, dysuria, incontinence or hematuria, 
sexual dysfunction, or bladder distension, a soft and 
nontender abdomen, full and equal strength in the lower 
extremities, intact and symmetrical deep tendon reflexes, no 
Babinski's sign, intact sensation for the primary modalities, 
intact sensation to light touch and pinprick over the lower 
part of the abdomen, inner portions of the thigh and pubic 
region, and no neurologic dysfunction to explain his 
complaints.  

The VA neurological examiner further stated that the 
distribution of the ilioinguinal nerve is not in the area 
where the claimant's pain complaints are most prominent.  

Based upon the firegoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for the claimant's service connected postoperative residuals 
of a bilateral laparoscopic inguinal hernia repair with 
chronic pain syndrome, ilioinguinal nerve, is not warranted.  
Accordingly, the appeal is denied.

In the April 1999 Supplemental Statement of the Case, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected postoperative residuals 
of a bilateral laparoscopic inguinal hernia repair with 
chronic pain syndrome, ilioinguinal nerve.  Since this matter 
has been adjudicated by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2003).  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2003).

Based upon the Board's review of the entire record in this 
case, it finds that the claimant's service-connected 
postoperative residuals of a bilateral laparoscopic inguinal 
hernia repair with chronic pain syndrome, ilioinguinal nerve, 
does not presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
warrant referral to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is aginst the claimant, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

A rating in excess of 10 percent for the claimant's service 
connected postoperative residuals of a bilateral laparoscopic 
inguinal hernia repair with chronic pain syndrome, 
ilioinguinal nerve, is denied.



_________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



